      Case 1:17-md-02800-TWT Document 909 Filed 12/09/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA

__________________________________
In re: Equifax Inc. Customer Data
Security Breach Litigation            MDL No. 17-2800-TWT
__________________________________
                                      CONSUMER ACTIONS
THEODORE H. FRANK and
DAVID R. WATKINS,                     Chief Judge Thomas W. Thrash, Jr.

   Objectors.


 FRANK AND WATKINS’ MOTION TO STRIKE THE DECLARATION
      OF PROFESSOR ROBERT H. KLONOFF (DKT. 900-2)


     Pursuant to Federal Rule of Evidence 702 and Civil Local Rule 26.2(C),

Objectors Frank and Watkins move to strike the Declaration of Professor

Robert H. Klonoff (Dkt. 900-2) for the reasons set forth in the accompanying

memorandum of law.

Dated: December 9, 2019.           /s/ Melissa A. Holyoak
                                   Melissa A. Holyoak, (DC Bar No. 487759)
                                   Hamilton Lincoln Law Institute
                                   1629 K Street, NW Suite 300
                                   Washington, DC 20036
                                   Phone: (573) 823-5377
                                   Email: melissa.holyoak@hlli.org
                                   Attorneys for Objectors David R. Watkins
                                   and Theodore H Frank




                                     1
      Case 1:17-md-02800-TWT Document 909 Filed 12/09/19 Page 2 of 2




                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court
via its CM/ECF service, which will send notification of such filing to all
counsel of record.

Dated: December 9, 2019.                             /s/ Melissa A. Holyoak




                                     2
